Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 1 of 34




             Exhibit 1
[Differential Privacy, Utah State
   Legislature (March 2021)]
      Differential Privacy
        Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 2 of 34



      Introduction | March 2021

Differential Privacy is a term used by the U.S. Census Bureau to describe a privacy technique that
scrambles census data at the census block level in order to protect the personally identifiable
information of census respondents. Although the Census Bureau has used privacy techniques since
1970, it has never used a privacy technique that alters data as much as differential privacy.
U.S. Census Bureau
In addition to conducting a complete and accurate enumeration of the United States every 10
years, the Census Bureau is also required by federal law to keep all personally identifiable
information collected during the census, such as age, race, gender, marital status, etc., confidential.
Privacy Techniques Cracked
Using other public data sets, complex algorithms, and super computers, it is possible for big data
miners to reconstruct personally identifiable information from the census data.
New Privacy Strategy
During the 2020 census, the Census Bureau intends to implement differential privacy for the first
time. The Census Bureau reports that this technique is mathematically proven to protect personally
identifiable information.
Privacy v. Accuracy
The more privacy the Census Bureau protects, the less accurate the enumeration becomes. Less
accurate data creates three concerns:
   • State and local redistricting will be based on incorrect census block data;
   • Distribution of federal and state monies may not reflect the actual population of the recipient
     municipalities;
   • Academics, professional researchers, and policy analysts will make future policy
     recommendations regarding the health, safety, and welfare of individuals and the economy on
     inaccurate information.
Demonstration Data: October 2019 Version and November 2020 Version
In this report, we refer to the Census Bureau’s October 29, 2019 release of demonstration data as the
“October Version” and the November 16, 2020 release as the “November Version.” This report
compares the differences that these two versions of differential privacy have on the populations
within House, Senate, and Congressional districts and within the state’s counties and municipalities,
using the 2010 census data. The following maps and tables demonstrate how these two versions
would have affected the 2010 census data.
Conclusion
Although the information in this report does not predict variances in future census data, it does
demonstrate how differential privacy techniques would have changed the 2010 census data. We
conclude that although the November 2020 version represents a significant improvement over the
October 2019 version, we still notice some significant population changes, particularly in rural
municipalities. We also note that all population variances noted in this report are in addition to the
unknown variances that were applied to the data by the Census Bureau.


                                                            OFFICE OF LEGISLATIVE RESEARCH AND GENERAL COUNSEL
 Differential          Privacy
                                                                                2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1    Filed 04/13/21 Page 3 of 34

  House Districts


        Differential Privacy Applied to 2010 House District Populations

2.5%




2.0%




1.5%




1.0%




0.5%




0.0%




-0.5%




-1.0%




-1.5%
Differential         Privacy
                                                                                                           3
 Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1                    Filed 04/13/21 Page 4 of 34


  House Districts

    Differential Privacy Applied to 2010 House District Populations

                                            Less than -1.00%                 0% to 0.40%
           Key to Colors                    -1.00% to -0.40%                 0.40% to 1.00%
                                            -0.40% to 0%                     Greater than 1.00%


             October 2019 Version                              November 2020 Version
                2010                                           2010
District    Redistricting   Number     Percent    District Redistricting   Number          Percent
             Population                                     Population
  11           36,871           -462       -1.25%   16        36,850            -155              -0.42%
  29           36,853           -394       -1.07%   48        36,842            -150              -0.41%
  43           36,857           -386       -1.05%   29        36,853            -100              -0.27%
  74           36,874           -382       -1.04%   18        36,852             -83              -0.23%
  21           36,832           -372       -1.01%   75        36,860             -81              -0.22%
  40           36,855           -265       -0.72%    5        36,876             -79              -0.21%
   6           36,851           -264       -0.72%   43        36,857             -70              -0.19%
  56           36,852           -254       -0.69%   71        36,859             -60              -0.16%
  30           36,858           -235       -0.64%   64        36,846             -50              -0.14%
  64           36,846           -215       -0.58%   65        36,848             -50              -0.14%
  13           36,859           -193       -0.52%   24        36,852             -48              -0.13%
  44           36,847           -184       -0.50%   52        36,841             -43              -0.12%
  67           36,859           -175       -0.47%   51        36,853             -42              -0.11%
  14           36,873           -166       -0.45%   40        36,855             -40              -0.11%
  34           36,851           -159       -0.43%   25        36,856             -40              -0.11%
  35           36,860           -155       -0.42%   10        36,870             -33              -0.09%
  45           36,856           -146       -0.40%   36        36,843             -29              -0.08%
  51           36,853           -143       -0.39%   31        36,852             -29              -0.08%
  46           36,854           -143       -0.39%   21        36,832             -28              -0.08%
  52           36,841           -135       -0.37%   53        36,832             -25              -0.07%
  25           36,856           -119       -0.32%   41        36,844             -25              -0.07%
  60           36,851           -117       -0.32%   47        36,851             -23              -0.06%
  22           36,862           -112       -0.30%   58        36,836             -22              -0.06%
  10           36,870            -98       -0.27%   34        36,851             -20              -0.05%
  62           36,839            -91       -0.25%   20        36,855             -20              -0.05%
  48           36,842            -80       -0.22%   38        36,847             -19              -0.05%
  42           36,857            -75       -0.20%   55        36,833             -17              -0.05%
  32           36,839            -74       -0.20%   54        36,837             -17              -0.05%
  31           36,852            -71       -0.19%   39        36,859             -17              -0.05%
  41           36,844            -67       -0.18%   44        36,847             -16              -0.04%
  54           36,837            -44       -0.12%    6        36,851             -15              -0.04%
  20           36,855            -35       -0.09%   30        36,858             -14              -0.04%
Differential          Privacy
                                                                                   4
 Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1   Filed 04/13/21 Page 5 of 34

House Districts
 7     36,855         -24      -0.07%   45      36,856         -12        -0.03%
 8     36,867         -19      -0.05%   56      36,852          -7        -0.02%
 2     36,847         -18      -0.05%   13      36,859          -7        -0.02%
16     36,850         -13      -0.04%   74      36,874          -7        -0.02%
61     36,853          -3      -0.01%   27      36,857          -3        -0.01%
72     36,846           1       0.00%   2       36,847          -2        -0.01%
36     36,843           3       0.01%   70      36,830           1         0.00%
59     36,844          12       0.03%   61      36,853           2         0.01%
19     36,874          14       0.04%   15      36,852           5         0.01%
17     36,871          22       0.06%   23      36,855           7         0.02%
33     36,845          22       0.06%   7       36,855          11         0.03%
66     36,857          25       0.07%   68      36,830          13         0.04%
63     36,855          26       0.07%   67      36,859          14         0.04%
 4     36,844          30       0.08%   37      36,841          15         0.04%
47     36,851          34       0.09%   8       36,867          17         0.05%
 3     36,852          51       0.14%   28      36,864          17         0.05%
 5     36,876          55       0.15%   22      36,862          17         0.05%
23     36,855          59       0.16%   3       36,852          22         0.06%
15     36,852          67       0.18%   35      36,860          23         0.06%
38     36,847          70       0.19%   19      36,874          24         0.07%
18     36,852          71       0.19%   72      36,846          27         0.07%
65     36,848          83       0.23%   9       36,845          27         0.07%
 1     36,851          99       0.27%   12      36,876          29         0.08%
27     36,857         125       0.34%   49      36,856          30         0.08%
69     36,830         126       0.34%   46      36,854          35         0.09%
75     36,860         127       0.34%   73      36,836          37         0.10%
70     36,830         128       0.35%   14      36,873          40         0.11%
57     36,854         137       0.37%   57      36,854          41         0.11%
58     36,836         152       0.41%   63      36,855          47         0.13%
55     36,833         177       0.48%   69      36,830          48         0.13%
39     36,859         182       0.49%   1       36,851          49         0.13%
28     36,864         207       0.56%   50      36,844          49         0.13%
71     36,859         215       0.58%   66      36,857          52         0.14%
24     36,852         227       0.62%   42      36,857          54         0.15%
12     36,876         236       0.64%   4       36,844          55         0.15%
 9     36,845         239       0.65%   60      36,851          60         0.16%
49     36,856         247       0.67%   33      36,845          70         0.19%
53     36,832         260       0.71%   32      36,839          71         0.19%
50     36,844         265       0.72%   17      36,871          78         0.21%
37     36,841         360       0.98%   59      36,844          84         0.23%
26     36,850         436       1.18%   26      36,850          92         0.25%
73     36,836         463       1.26%   11      36,871         113         0.31%
68     36,830         835       2.27%   62      36,839         122         0.33%
 Differential          Privacy
                                                                                                             5
  Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1                     Filed 04/13/21 Page 6 of 34

  House Districts

    Differential Privacy Applied to 2010 House District Populations

                                                Less than -1.00%               0% to 0.40%
                      Key to Colors             -1.00% to -0.40%               0.40% to 1.00%
                                                -0.40% to 0%                   Greater than 1.00%


            October 2019 Version                               November 2020 Version
               2010                                             2010
District   Redistricting   Number     Percent      District Redistricting    Number          Percent
            Population                                       Population
   1          36,851             99       0.27%       1        36,851               49               0.13%
   2          36,847            -18      -0.05%       2        36,847               -2              -0.01%
   3          36,852             51       0.14%       3        36,852               22               0.06%
   4          36,844             30       0.08%       4        36,844               55               0.15%
   5          36,876             55       0.15%       5        36,876              -79              -0.21%
   6          36,851           -264      -0.72%       6        36,851              -15              -0.04%
   7          36,855            -24      -0.07%       7        36,855               11               0.03%
   8          36,867            -19      -0.05%       8        36,867               17               0.05%
   9          36,845            239       0.65%       9        36,845               27               0.07%
  10          36,870            -98      -0.27%      10        36,870              -33              -0.09%
  11          36,871           -462      -1.25%      11        36,871              113               0.31%
  12          36,876            236       0.64%      12        36,876               29               0.08%
  13          36,859           -193      -0.52%      13        36,859               -7              -0.02%
  14          36,873           -166      -0.45%      14        36,873               40               0.11%
  15          36,852             67       0.18%      15        36,852                5               0.01%
  16          36,850            -13      -0.04%      16        36,850             -155              -0.42%
  17          36,871             22       0.06%      17        36,871               78               0.21%
  18          36,852             71       0.19%      18        36,852              -83              -0.23%
  19          36,874             14       0.04%      19        36,874               24               0.07%
  20          36,855            -35      -0.09%      20        36,855              -20              -0.05%
  21          36,832           -372      -1.01%      21        36,832              -28              -0.08%
  22          36,862           -112      -0.30%      22        36,862               17               0.05%
  23          36,855             59       0.16%      23        36,855                7               0.02%
  24          36,852            227       0.62%      24        36,852              -48              -0.13%
  25          36,856           -119      -0.32%      25        36,856              -40              -0.11%
  26          36,850            436       1.18%      26        36,850               92               0.25%
  27          36,857            125       0.34%      27        36,857               -3              -0.01%
  28          36,864            207       0.56%      28        36,864               17               0.05%
  29          36,853           -394      -1.07%      29        36,853             -100              -0.27%
  30          36,858           -235      -0.64%      30        36,858              -14              -0.04%
  31          36,852            -71      -0.19%      31        36,852              -29              -0.08%
  32          36,839            -74      -0.20%      32        36,839               71               0.19%
Differential          Privacy
                                                                                   6
 Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1   Filed 04/13/21 Page 7 of 34

House Districts
33     36,845          22       0.06%   33      36,845          70         0.19%
34     36,851        -159      -0.43%   34      36,851         -20        -0.05%
35     36,860        -155      -0.42%   35      36,860          23         0.06%
36     36,843           3       0.01%   36      36,843         -29        -0.08%
37     36,841         360       0.98%   37      36,841          15         0.04%
38     36,847          70       0.19%   38      36,847         -19        -0.05%
39     36,859         182       0.49%   39      36,859         -17        -0.05%
40     36,855        -265      -0.72%   40      36,855         -40        -0.11%
41     36,844         -67      -0.18%   41      36,844         -25        -0.07%
42     36,857         -75      -0.20%   42      36,857          54         0.15%
43     36,857        -386      -1.05%   43      36,857         -70        -0.19%
44     36,847        -184      -0.50%   44      36,847         -16        -0.04%
45     36,856        -146      -0.40%   45      36,856         -12        -0.03%
46     36,854        -143      -0.39%   46      36,854          35         0.09%
47     36,851          34       0.09%   47      36,851         -23        -0.06%
48     36,842         -80      -0.22%   48      36,842        -150        -0.41%
49     36,856         247       0.67%   49      36,856          30         0.08%
50     36,844         265       0.72%   50      36,844          49         0.13%
51     36,853        -143      -0.39%   51      36,853         -42        -0.11%
52     36,841        -135      -0.37%   52      36,841         -43        -0.12%
53     36,832         260       0.71%   53      36,832         -25        -0.07%
54     36,837         -44      -0.12%   54      36,837         -17        -0.05%
55     36,833         177       0.48%   55      36,833         -17        -0.05%
56     36,852        -254      -0.69%   56      36,852          -7        -0.02%
57     36,854         137       0.37%   57      36,854          41         0.11%
58     36,836         152       0.41%   58      36,836         -22        -0.06%
59     36,844          12       0.03%   59      36,844          84         0.23%
60     36,851        -117      -0.32%   60      36,851          60         0.16%
61     36,853          -3      -0.01%   61      36,853           2         0.01%
62     36,839         -91      -0.25%   62      36,839         122         0.33%
63     36,855          26       0.07%   63      36,855          47         0.13%
64     36,846        -215      -0.58%   64      36,846         -50        -0.14%
65     36,848          83       0.23%   65      36,848         -50        -0.14%
66     36,857          25       0.07%   66      36,857          52         0.14%
67     36,859        -175      -0.47%   67      36,859          14         0.04%
68     36,830         835       2.27%   68      36,830          13         0.04%
69     36,830         126       0.34%   69      36,830          48         0.13%
70     36,830         128       0.35%   70      36,830           1         0.00%
71     36,859         215       0.58%   71      36,859         -60        -0.16%
72     36,846           1       0.00%   72      36,846          27         0.07%
73     36,836         463       1.26%   73      36,836          37         0.10%
74     36,874        -382      -1.04%   74      36,874          -7        -0.02%
75     36,860         127       0.34%   75      36,860         -81        -0.22%
Differential          PrivacyDocument 40-1
                                                                           7
 Case 3:21-cv-00211-RAH-ECM-KCN              Filed 04/13/21 Page 8 of 34

House Districts
     Differential          Privacy
                                                                                     8
      Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1     Filed 04/13/21 Page 9 of 34

         Senate Districts


            Differential Privacy Applied to 2010 Senate District Populations

1.00%




0.75%
                Differential Privacy        Differential Privacy
               October 2019 Version       November 2020 Version
                0.6% Largest Decrease       0.2% Largest Decrease
0.50%           0.8% Largest Increase       0.1% Largest Increase
                1.4% Overall Range          0.3% Overall Range



0.25%




0.00%




-0.25%




-0.50%




-0.75%
 Differential          Privacy
                                                                                                           9
  Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1                    Filed 04/13/21 Page 10 of 34

  Senate Districts



   Differential Privacy Applied to 2010 Senate District Populations

                                                         Less than -0.40%        0% to 0.20%
                            Key to Colors                -.040% to -0.20%        0.20% to 0.50%
                                                         -0.20% to 0%            greater than 0.50%


            October 2019 Version                              November 2020 Version
               2010                                               2010
District   Redistricting   Number     Percent        District Redistricting   Number        Percent
            Population                                         Population
  12          95,304           -605         -0.63%     19        95,309           -169            -0.18%
   3          95,304           -597         -0.63%     11        95,306           -109            -0.11%
  22          95,305           -552         -0.58%     18        95,307           -107            -0.11%
  11          95,306           -339         -0.36%      4        95,308           -101            -0.11%
  16          95,306           -280         -0.29%     25        95,305            -90            -0.09%
   5          95,307           -278         -0.29%     27        95,307            -79            -0.08%
  15          95,306           -266         -0.28%     16        95,306            -76            -0.08%
  29          95,309           -261         -0.27%     14        95,309            -74            -0.08%
  18          95,307           -205         -0.22%      9        95,306            -56            -0.06%
  21          95,306           -182         -0.19%     23        95,307            -45            -0.05%
  13          95,305           -135         -0.14%     12        95,304            -44            -0.05%
   6          95,306            -91         -0.10%      6        95,306            -28            -0.03%
  19          95,309            -52         -0.05%      7        95,306            -12            -0.01%
  14          95,309            -47         -0.05%     28        95,303            -11            -0.01%
   7          95,306            -18         -0.02%      5        95,307             -6            -0.01%
   8          95,309              1          0.00%     29        95,309              5             0.01%
   4          95,308             28          0.03%      3        95,304             19             0.02%
   1          95,304            119          0.12%      2        95,308             32             0.03%
   9          95,306            149          0.16%     20        95,304             33             0.03%
  23          95,307            158          0.17%      1        95,304             56             0.06%
  20          95,304            173          0.18%     13        95,305             58             0.06%
  17          95,307            194          0.20%     21        95,306             71             0.07%
  28          95,303            224          0.24%     17        95,307             76             0.08%
  25          95,305            259          0.27%     24        95,307             76             0.08%
  26          95,307            326          0.34%      8        95,309            101             0.11%
  27          95,307            437          0.46%     22        95,305            101             0.11%
  10          95,308            457          0.48%     26        95,307            122             0.13%
   2          95,308            605          0.63%     10        95,308            123             0.13%
  24          95,307            778          0.82%     15        95,306            134             0.14%
  Differential          Privacy
                                                                                                        10
  Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1                        Filed 04/13/21 Page 11 of 34


   Senate Districts



   Differential Privacy Applied to 2010 Senate District Populations

                                                       Less than -0.40%            0% to 0.20%
                           Key to Colors               -.040% to -0.20%            0.20% to 0.50%
                                                       -0.20% to 0%                greater than 0.50%


            October 2019 Version                                November 2020 Version
               2010                                                 2010
District   Redistricting    Number         Percent     District Redistricting   Number         Percent
            Population                                           Population
   1          95,304              119          0.12%      1        95,304              56            0.06%
   2          95,308              605          0.63%      2        95,308              32            0.03%
   3          95,304             -597         -0.63%      3        95,304              19            0.02%
   4          95,308               28          0.03%      4        95,308            -101           -0.11%
   5          95,307             -278         -0.29%      5        95,307              -6           -0.01%
   6          95,306              -91         -0.10%      6        95,306             -28           -0.03%
   7          95,306              -18         -0.02%      7        95,306             -12           -0.01%
   8          95,309                1          0.00%      8        95,309             101            0.11%
   9          95,306              149          0.16%      9        95,306             -56           -0.06%
  10          95,308              457          0.48%     10        95,308             123            0.13%
  11          95,306             -339         -0.36%     11        95,306            -109           -0.11%
  12          95,304             -605         -0.63%     12        95,304             -44           -0.05%
  13          95,305             -135         -0.14%     13        95,305              58            0.06%
  14          95,309              -47         -0.05%     14        95,309             -74           -0.08%
  15          95,306             -266         -0.28%     15        95,306             134            0.14%
  16          95,306             -280         -0.29%     16        95,306             -76           -0.08%
  17          95,307              194          0.20%     17        95,307              76            0.08%
  18          95,307             -205         -0.22%     18        95,307            -107           -0.11%
  19          95,309              -52         -0.05%     19        95,309            -169           -0.18%
  20          95,304              173          0.18%     20        95,304              33            0.03%
  21          95,306             -182         -0.19%     21        95,306              71            0.07%
  22          95,305             -552         -0.58%     22        95,305             101            0.11%
  23          95,307              158          0.17%     23        95,307             -45           -0.05%
  24          95,307              778          0.82%     24        95,307              76            0.08%
  25          95,305              259          0.27%     25        95,305             -90           -0.09%
  26          95,307              326          0.34%     26        95,307             122            0.13%
  27          95,307              437          0.46%     27        95,307             -79           -0.08%
  28          95,303              224          0.24%     28        95,303             -11           -0.01%
  29          95,309             -261         -0.27%     29        95,309               5            0.01%
Differential          Privacy
                                                                           11
 Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1   Filed 04/13/21 Page 12 of 34

Senate Districts
         Differential Privacy
                                                                                12
        Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 13 of 34


         Municipalities

                      Differential Privacy: Versions Compared

 60%
                                                                                    *
 50%




 40%

                 Differential Privacy             Differential Privacy
                October 2019 Version            November 2020 Version
 30%
                  54% Largest Decrease            31% Largest Decrease
                 217% Largest Increase            27% Largest Increase
 20%             271% Overall Range               58% Overall Range


 10%




  0%




 -10%




 -20%




 -30%




 -40%




 -50%




 -60%

* Outliers not shown. Largest increases were 217% and 121%. See page 18.
           Differential          Privacy
                                                                                                       13
            Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1                Filed 04/13/21 Page 14 of 34

           Municipalities

                  Differential Privacy Applied to 2010 Municipal Populations

                                                          less than -10%                       0% to 3%
                              Key to Colors               -10% to -3%                          3% to 10%
                                                          -3% to 0%                            greater than 10%


                  October 2019 Version                                  November 2020 Version
                          2010                                                       2010
   Municipality          Census     Number     Percent       Municipality           Census       Number          Percent
                       Population                                                 Population
Tabiona                       171        -92    -53.80%   Alton                          119               -37   -31.09%
Alton                         119        -60    -50.42%   Clawson                        163               -49   -30.06%
Kingston                      173        -82    -47.40%   Manila                         310               -81   -26.13%
Henrieville                   230       -101    -43.91%   Rockville                      245               -57   -23.27%
Bryce Canyon City             198        -86    -43.43%   Bicknell                       327               -61   -18.65%
Clawson                       163        -66    -40.49%   Cannonville                    167               -30   -17.96%
Hatch                         133        -50    -37.59%   Mayfield                       496               -80   -16.13%
Brian Head                     83        -29    -34.94%   Woodruff                       180               -28   -15.56%
Snowville                     167        -56    -33.53%   Meadow                         310               -47   -15.16%
Manila                        310        -93    -30.00%   Randolph                       464               -70   -15.09%
Sigurd                        429       -118    -27.51%   Levan                          841              -119   -14.15%
Hanksville                    219        -60    -27.40%   Koosharem                      327               -45   -13.76%
Fayette                       242        -66    -27.27%   Garden City                    562               -76   -13.52%
Meadow                        310        -82    -26.45%   Leamington                     226               -30   -13.27%
Bicknell                      327        -80    -24.46%   Rush Valley                    447               -58   -12.98%
Rockville                     245        -56    -22.86%   Tabiona                        171               -21   -12.28%
Oak City                      578       -132    -22.84%   Portage                        245               -30   -12.24%
Goshen                        921       -190    -20.63%   Snowville                      167               -20   -11.98%
Rush Valley                   447        -92    -20.58%   Redmond                        730               -85   -11.64%
Altamont                      225        -45    -20.00%   Sigurd                         429               -49   -11.42%
Spring City                   988       -192    -19.43%   Hatch                          133               -15   -11.28%
Amalga                        488        -88    -18.03%   Castle Valley                  319               -35   -10.97%
Redmond                       730       -130    -17.81%   Scipio                         327               -35   -10.70%
Laketown                      248        -40    -16.13%   New Harmony                    207               -20    -9.66%
Loa                           572        -92    -16.08%   Elmo                           418               -40    -9.57%
Francis                     1,077       -172    -15.97%   Goshen                         921               -87    -9.45%
Bear River City               853       -135    -15.83%   Hinckley                       696               -64    -9.20%
Hideout                       656       -103    -15.70%   Glendale                       381               -33    -8.66%
Joseph                        344        -52    -15.12%   Henrieville                    230               -18    -7.83%
Kanosh                        474        -69    -14.56%   Howell                         245               -18    -7.35%
Springdale                    529        -75    -14.18%   Independence                   164               -12    -7.32%
              Differential          Privacy
                                                                                               14
              Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1           Filed 04/13/21 Page 15 of 34

              Municipalities
New Harmony                 207        -27   -13.04%   Fountain Green               1,071           -71   -6.63%
Enterprise                 1,711      -219   -12.80%   Deweyville                    332            -22   -6.63%
Levan                       841      -105    -12.49%   Alta                          383            -25   -6.53%
Escalante                   797        -97   -12.17%   Springdale                    529            -34   -6.43%
Fairview                   1,247      -151   -12.11%   Bear River City               853            -45   -5.28%
Cleveland                   464       -55    -11.85%   Ophir                          38             -2   -5.26%
Sterling                    262        -31   -11.83%   Charleston                     415           -21   -5.06%
Randolph                    464        -52   -11.21%   Mona                         1,547           -77   -4.98%
Vernon                      243       -27    -11.11%   Marysvale                     408            -20   -4.90%
Orangeville                1,470      -151   -10.27%   Altamont                      225            -11   -4.89%
Plymouth                    414        -42   -10.14%   Cleveland                     464            -21   -4.53%
Tropic                      530       -53    -10.00%   Henefer                       766            -34   -4.44%
Virgin                      596        -59    -9.90%   Fairfield                     119             -5   -4.20%
Castle Valley               319        -31    -9.72%   Boulder                       226             -9   -3.98%
Holden                      378       -35     -9.26%   Oak City                      578            -21   -3.63%
Midway                     3,845      -350    -9.10%   Fairview                     1,247           -43   -3.45%
East Carbon                1,301      -118    -9.07%   Holden                        378            -13   -3.44%
Woodland Hills             1,344     -121     -9.00%   Wellington                   1,676           -56   -3.34%
Ferron                     1,626      -146    -8.98%   Newton                        789            -26   -3.30%
Circleville                 547        -48    -8.78%   Circleville                   547            -18   -3.29%
Cornish                     288       -24     -8.33%   Tropic                        530            -17   -3.21%
Alta                         383       -30    -7.83%   Huntsville                     608           -19   -3.13%
Mona                       1,547      -116    -7.50%   Orangeville                  1,470           -44   -2.99%
Clarkston                   666       -47     -7.06%   Toquerville                  1,370           -41   -2.99%
Fountain Green             1,071       -75    -7.00%   Kamas                        1,811           -54   -2.98%
Elk Ridge                  2,436      -165    -6.77%   Millville                    1,829           -53   -2.90%
Newton                      789       -53     -6.72%   Midway                       3,845       -111      -2.89%
Myton                       569        -38    -6.68%   Paragonah                      488           -13   -2.66%
Orderville                  577        -37    -6.41%   Lewiston                     1,766           -47   -2.66%
Mayfield                    496       -31     -6.25%   River Heights                1,734           -45   -2.60%
Fielding                    455        -28    -6.15%   Aurora                       1,016           -25   -2.46%
Howell                      245        -15    -6.12%   Leeds                         820            -19   -2.32%
Manti                      3,276     -192     -5.86%   East Carbon                  1,301           -29   -2.23%
Moroni                     1,423       -82    -5.76%   Monroe                       2,256           -50   -2.22%
Hinckley                    696        -39    -5.60%   Eureka                        669            -14   -2.09%
Ballard                     801       -40     -4.99%   Castle Dale                  1,630           -34   -2.09%
Toquerville                1,370       -68    -4.96%   Panguitch                    1,520           -31   -2.04%
Independence                 164        -8    -4.88%   Bryce Canyon City              198            -4   -2.02%
Mount Pleasant             3,260     -159     -4.88%   Moroni                       1,423           -28   -1.97%
Green River                 952        -44    -4.62%   Coalville                    1,363           -26   -1.91%
Kanab                      4,312      -197    -4.57%   Stockton                      616            -11   -1.79%
Nibley                     5,438     -232     -4.27%   Gunnison                     3,285           -56   -1.70%
Monticello                 1,972       -83    -4.21%   Naples                       1,755           -29   -1.65%
Lewiston                   1,766       -70    -3.96%   Monticello                   1,972           -32   -1.62%
             Differential          Privacy
                                                                                              15
             Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1          Filed 04/13/21 Page 16 of 34

             Municipalities
Gunnison                  3,285     -128    -3.90%   Apple Valley                  701            -11   -1.57%
Farr West                 5,928     -229    -3.86%   Uintah                       1,322           -20   -1.51%
Fillmore                  2,435      -94    -3.86%   Virgin                        596             -9   -1.51%
Willard                   1,772      -65    -3.67%   Milford                      1,409           -20   -1.42%
Garland                   2,400      -84    -3.50%   Mount Pleasant               3,260           -45   -1.38%
Coalville                 1,363      -46    -3.37%   Annabella                     795            -10   -1.26%
Honeyville                1,441      -48    -3.33%   Duchesne                     1,690           -21   -1.24%
Naples                    1,755      -58    -3.30%   Perry                        4,512           -53   -1.17%
Smithfield                9,495     -310    -3.26%   Corinne                       685             -8   -1.17%
Kamas                     1,811      -59    -3.26%   Fillmore                     2,435           -27   -1.11%
Glenwood                   464       -15    -3.23%   Elk Ridge                    2,436           -27   -1.11%
Elsinore                   847       -27    -3.19%   Daniel                        938            -10   -1.07%
Moab                      5,046     -160    -3.17%   Morgan                       3,687           -38   -1.03%
Plain City                5,476     -159    -2.90%   Manti                        3,276           -32   -0.98%
Minersville                907       -24    -2.65%   Kanab                        4,312           -41   -0.95%
Payson                   18,294     -484    -2.65%   Richmond                     2,470           -23   -0.93%
Morgan                    3,687      -94    -2.55%   Garland                      2,400           -22   -0.92%
Eureka                     669       -17    -2.54%   Wendover                     1,400           -12   -0.86%
Aurora                    1,016      -25    -2.46%   Woods Cross                  9,761           -82   -0.84%
Ephraim                   6,135     -143    -2.33%   Antimony                      122             -1   -0.82%
Cedar City               28,857     -667    -2.31%   Paradise                      904             -6   -0.66%
Beaver                    3,112      -67    -2.15%   Richfield                    7,551           -50   -0.66%
Henefer                     766      -16    -2.09%   Blanding                     3,375           -22   -0.65%
Wellington                1,676      -35    -2.09%   Enterprise                   1,711           -11   -0.64%
Portage                    245        -5    -2.04%   Pleasant View                7,979           -51   -0.64%
Castle Dale               1,630      -33    -2.02%   Kanosh                        474             -3   -0.63%
Price                     8,715     -175    -2.01%   Sunset                       5,122           -32   -0.62%
Centerfield               1,367      -27    -1.98%   Torrey                         182            -1   -0.55%
Ivins                     6,753     -133    -1.97%   Woodland Hills               1,344            -7   -0.52%
Huntington                2,129      -41    -1.93%   Mapleton                     7,979           -34   -0.43%
Oakley                    1,470      -28    -1.90%   Vernon                        243             -1   -0.41%
Paragonah                  488        -9    -1.84%   Midvale                     27,964       -101      -0.36%
Deweyville                 332        -6    -1.81%   Grantsville                  8,893           -29   -0.33%
Garden City                562       -10    -1.78%   Clearfield                  30,112           -95   -0.32%
Duchesne                  1,690      -30    -1.78%   Tremonton                    7,647           -23   -0.30%
Salina                    2,489      -44    -1.77%   Ephraim                      6,135           -18   -0.29%
Pleasant View             7,979     -120    -1.50%   Enoch                        5,803           -17   -0.29%
Santa Clara               6,003      -90    -1.50%   Providence                   7,075           -20   -0.28%
Alpine                    9,555     -140    -1.47%   Centerville                 15,335           -43   -0.28%
Spanish Fork             34,691     -482    -1.39%   Francis                      1,077            -3   -0.28%
Roosevelt                 6,046      -84    -1.39%   Heber                       11,362           -30   -0.26%
Cedar Hills               9,796     -135    -1.38%   Riverton                    38,753       -102      -0.26%
Monroe                    2,256      -31    -1.37%   Highland                    15,523           -39   -0.25%
South Ogden              16,532     -225    -1.36%   Willard                      1,772            -4   -0.23%
              Differential           Privacy
                                                                                               16
              Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1          Filed 04/13/21 Page 17 of 34

              Municipalities
North Logan                8,269     -107    -1.29%   Smithfield                   9,495           -21   -0.22%
Tremonton                  7,647      -97    -1.27%   Parowan                      2,790            -6   -0.22%
Clearfield                30,112     -375    -1.25%   Cedar City                  28,857           -56   -0.19%
Saratoga Springs          17,781     -218    -1.23%   North Ogden                 17,357           -31   -0.18%
Marysvale                   408        -5    -1.23%   Nibley                       5,438            -9   -0.17%
Enoch                      5,803      -69    -1.19%   Harrisville                  5,567            -9   -0.16%
Heber                     11,362     -134    -1.18%   Moab                         5,046            -8   -0.16%
Woods Cross                9,761     -115    -1.18%   Eagle Mountain              21,415           -33   -0.15%
Mendon                     1,282      -15    -1.17%   Farmington                  18,275           -28   -0.15%
Brigham City              17,899     -206    -1.15%   Lehi                        47,407           -72   -0.15%
Kanarraville                355        -4    -1.13%   Cedar Hills                  9,796           -14   -0.14%
Park City                  7,558      -85    -1.12%   Kaysville                   27,300           -35   -0.13%
Perry                      4,512      -46    -1.02%   Washington Terrace           9,067           -11   -0.12%
Roy                       36,884     -370    -1.00%   Minersville                    907            -1   -0.11%
Apple Valley                701        -7    -1.00%   Syracuse                    24,331           -25   -0.10%
South Salt Lake           23,617     -224    -0.95%   Springville                 29,466           -29   -0.10%
Lehi                      47,407     -448    -0.95%   Hooper                       7,218            -7   -0.10%
Wendover                   1,400      -13    -0.93%   South Salt Lake             23,617           -22   -0.09%
Providence                 7,075      -64    -0.90%   Clinton                     20,426           -19   -0.09%
Hyrum                      7,609      -68    -0.89%   Hyrum                        7,609            -7   -0.09%
Sandy                     87,461     -776    -0.89%   St. George                  72,897           -65   -0.09%
Syracuse                  24,331     -213    -0.88%   Tooele                      31,605           -24   -0.08%
Midvale                   27,964     -239    -0.85%   Draper                      42,274           -27   -0.06%
La Verkin                  4,060      -34    -0.84%   South Jordan                50,418           -32   -0.06%
Farmington                18,275     -151    -0.83%   Huntington                   2,129            -1   -0.05%
American Fork             26,263     -213    -0.81%   North Salt Lake             16,322            -7   -0.04%
Kaysville                 27,300     -205    -0.75%   Lindon                      10,070            -3   -0.03%
Richfield                  7,551      -56    -0.74%   West Jordan                103,712           -25   -0.02%
Leeds                        820       -5    -0.61%   Orem                        88,328           -21   -0.02%
Riverton                  38,753     -236    -0.61%   Taylorsville                58,652           -12   -0.02%
Hildale                    2,726      -16    -0.59%   Salem                        6,423            -1   -0.02%
Richmond                   2,470      -14    -0.57%   West Valley City           129,480           -20   -0.02%
Tooele                    31,605     -174    -0.55%   Ivins                        6,753            -1   -0.01%
North Salt Lake           16,322      -86    -0.53%   Ogden                       82,825           -11   -0.01%
Riverdale                  8,426      -43    -0.51%   American Fork               26,263            -1   0.00%
Clinton                   20,426     -100    -0.49%   Layton                      67,311            -1   0.00%
Draper                    42,274     -161    -0.38%   Lyman                          258            0    0.00%
Provo                    112,488     -417    -0.37%   Provo                      112,488            2    0.00%
West Haven                10,272      -37    -0.36%   Spanish Fork                34,691            3    0.01%
Harrisville                5,567      -20    -0.36%   Price                        8,715            1    0.01%
Washington Terrace         9,067      -31    -0.34%   Salt Lake City             186,440           29    0.02%
Hurricane                 13,748      -46    -0.33%   Farr West                    5,928            2    0.03%
Cottonwood Heights        33,433     -107    -0.32%   Bountiful                   42,552           15    0.04%
Orem                      88,328     -279    -0.32%   Pleasant Grove              33,509           15    0.04%
          Differential          Privacy
                                                                                          17
           Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1         Filed 04/13/21 Page 18 of 34

            Municipalities
West Valley City       129,480     -408   -0.32%   Roy                        36,884            25   0.07%
Pleasant Grove          33,509     -104   -0.31%   Murray                     46,746            33   0.07%
West Jordan            103,712    -313    -0.30%   Payson                     18,294            13   0.07%
Logan                   48,174     -117   -0.24%   Holladay                   26,472            20   0.08%
Eagle Mountain          21,415      -44   -0.21%   Logan                      48,174            43   0.09%
Parowan                  2,790       -4   -0.14%   Fruit Heights               4,987             5   0.10%
Lindon                  10,070      -14   -0.14%   Alpine                      9,555            10   0.10%
St. George              72,897      -88   -0.12%   Cottonwood Heights         33,433            36   0.11%
Blanding                 3,375       -3   -0.09%   Saratoga Springs           17,781            24   0.13%
Ogden                   82,825      -62   -0.07%   Washington                 18,761            27   0.14%
South Jordan            50,418      -16   -0.03%   Santa Clara                 6,003             9   0.15%
Paradise                  904        0     0.00%   Brigham City               17,899            34   0.19%
Bluffdale                7,598       7     0.09%   Vernal                      9,089            18   0.20%
Springville             29,466      28     0.10%   Genola                      1,370             3   0.22%
Taylorsville            58,652      59     0.10%   Hildale                     2,726             6   0.22%
Layton                  67,311      70     0.10%   Riverdale                   8,426            19   0.23%
Holladay                26,472      40     0.15%   Roosevelt                   6,046            14   0.23%
Hyde Park                3,833       8     0.21%   West Haven                 10,272            24   0.23%
North Ogden             17,357      49     0.28%   Plain City                  5,476            13   0.24%
Bountiful               42,552     126     0.30%   Delta                       3,436             9   0.26%
Herriman                21,785      74     0.34%   Bluffdale                   7,598            20   0.26%
Washington              18,761      64     0.34%   South Ogden                16,532            44   0.27%
Wellsville               3,432      12     0.35%   Hurricane                  13,748            45   0.33%
Santaquin                9,128      32     0.35%   Sandy                      87,461           297   0.34%
West Point               9,511      35     0.37%   Herriman                   21,785            76   0.35%
Salt Lake City         186,440     697     0.37%   Mendon                      1,282             5   0.39%
Annabella                 795        3     0.38%   Nephi                       5,389            22   0.41%
Big Water                  475       2     0.42%   Hyde Park                   3,833            16   0.42%
Centerville             15,335      65     0.42%   Green River                   952             4   0.42%
South Weber              6,051      27     0.45%   North Logan                 8,269            37   0.45%
Murray                  46,746     262     0.56%   Hideout                      656              3   0.46%
Genola                   1,370       8     0.58%   West Point                  9,511            44   0.46%
Vernal                   9,089      54     0.59%   Park City                   7,558            41   0.54%
Milford                  1,409       9     0.64%   Salina                      2,489            14   0.56%
Sunset                   5,122      33     0.64%   La Verkin                   4,060            24   0.59%
Nephi                    5,389      41     0.76%   Santaquin                   9,128            61   0.67%
Panguitch                1,520      12     0.79%   Helper                      2,201            16   0.73%
Huntsville                 608       5     0.82%   Mantua                        687             6   0.87%
Leamington                226        2     0.88%   Loa                          572              5   0.87%
Highland                15,523     144     0.93%   Honeyville                  1,441            13   0.90%
West Bountiful           5,265      62     1.18%   West Bountiful              5,265            48   0.91%
Grantsville              8,893     108     1.21%   South Weber                 6,051            69   1.14%
Salem                    6,423      79     1.23%   Kingston                      173             2   1.16%
Helper                   2,201      28     1.27%   Elwood                      1,034            12   1.16%
            Differential           Privacy
                                                                                              18
             Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1          Filed 04/13/21 Page 19 of 34

            Municipalities
River Heights             1,734       27     1.56%   Joseph                        344            4    1.16%
Delta                     3,436       54     1.57%   Oakley                       1,470           19   1.29%
Hooper                    7,218      127     1.76%   Beaver                       3,112           42   1.35%
Mapleton                  7,979      146     1.83%   Clarkston                     666            9    1.35%
Mantua                     687        13     1.89%   Spring City                   988            14   1.42%
Millville                 1,829       38     2.08%   Amalga                        488            7    1.43%
Corinne                     685       17     2.48%   Wellsville                   3,432           65   1.89%
Elwood                    1,034       29     2.80%   Centerfield                  1,367           27   1.98%
Fruit Heights             4,987      148     2.97%   Elsinore                      847            18   2.13%
Marriott-Slaterville      1,701       51     3.00%   Trenton                       464            10   2.16%
Uintah                    1,322       60     4.54%   Marriott-Slaterville         1,701           38   2.23%
Rocky Ridge                733        41     5.59%   Ballard                       801            20   2.50%
Elmo                       418        25     5.98%   Escalante                     797            23   2.89%
Cannonville                167        10     5.99%   Fayette                       242             7   2.89%
Glendale                   381        23     6.04%   Ferron                       1,626           48   2.95%
Woodruff                   180        11     6.11%   Central Valley                528            17   3.22%
Sunnyside                  377        25     6.63%   Fielding                      455            15   3.30%
Lynndyl                    106        8      7.55%   Cornish                       288            10   3.47%
Wallsburg                  250        23     9.20%   Emery                         288            10   3.47%
Cedar Fort                 368        34     9.24%   Rocky Ridge                   733            28   3.82%
Charleston                 415        42    10.12%   Kanarraville                  355            15   4.23%
Daniel                     938        99    10.55%   Plymouth                      414            20   4.83%
Central Valley             528        57    10.80%   Cedar Fort                    368            18   4.89%
Koosharem                  327        46    14.07%   Sunnyside                     377            20   5.31%
Scipio                     327        56    17.13%   Glenwood                      464            25   5.39%
Emery                      288        52    18.06%   Orderville                    577            34   5.89%
Stockton                   616       113    18.34%   Myton                         569            37   6.50%
Trenton                    464        93    20.04%   Laketown                      248            18   7.26%
Wales                      302        63    20.86%   Junction                      191            16   8.38%
Fairfield                  119        29    24.37%   Lynndyl                       106            9    8.49%
Vineyard                   139        35    25.18%   Wallsburg                     250            22   8.80%
Junction                   191        49    25.65%   Big Water                     475            48   10.11%
Lyman                      258        72    27.91%   Sterling                      262            29   11.07%
Boulder                    226        66    29.20%   Wales                         302            34   11.26%
Antimony                   122        54    44.26%   Scofield                       24            5    20.83%
Torrey                     182        82    45.05%   Hanksville                    219            47   21.46%
Ophir                       38        46   121.05%   Vineyard                      139            34   24.46%
Scofield                    24        52   216.67%   Brian Head                     83            22   26.51%
           Differential Privacy
                                                                                                 19
           Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 20 of 34

            Municipalities



             Differential Privacy Applied to 2010 City/Town Populations

                                                             less than -10%                0% to 3%
                             Key to Colors                   -10% to -3%                   3% to 10%
                                                             -3% to 0%                     greater than 10%


             October 2019 Version                                   November 2020 Version
                       2010                                                      2010
   City/Town          Census     Number      Percent       City/Town            Census     Number       Percent
                    Population                                                Population
Alpine                  9,555        -140      -1.47%   Alpine                    9,555           10        0.10%
Alta                      383         -30      -7.83%   Alta                        383          -25       -6.53%
Altamont                  225         -45     -20.00%   Altamont                    225          -11       -4.89%
Alton                     119         -60     -50.42%   Alton                       119          -37      -31.09%
Amalga                    488         -88     -18.03%   Amalga                      488            7        1.43%
American Fork          26,263        -213      -0.81%   American Fork            26,263           -1        0.00%
Annabella                 795           3       0.38%   Annabella                   795          -10       -1.26%
Antimony                  122          54      44.26%   Antimony                    122           -1       -0.82%
Apple Valley              701          -7      -1.00%   Apple Valley                701          -11       -1.57%
Aurora                  1,016         -25      -2.46%   Aurora                    1,016          -25       -2.46%
Ballard                   801         -40      -4.99%   Ballard                     801           20        2.50%
Bear River City           853        -135     -15.83%   Bear River City             853          -45       -5.28%
Beaver                  3,112         -67      -2.15%   Beaver                    3,112           42        1.35%
Bicknell                  327         -80     -24.46%   Bicknell                    327          -61      -18.65%
Big Water                 475           2       0.42%   Big Water                   475           48       10.11%
Blanding                3,375          -3      -0.09%   Blanding                  3,375          -22       -0.65%
Bluffdale               7,598           7       0.09%   Bluffdale                 7,598           20        0.26%
Boulder                   226          66      29.20%   Boulder                     226           -9       -3.98%
Bountiful              42,552         126       0.30%   Bountiful                42,552           15        0.04%
Brian Head                 83         -29     -34.94%   Brian Head                   83           22       26.51%
Brigham City           17,899        -206      -1.15%   Brigham City             17,899           34        0.19%
Bryce Canyon City         198         -86     -43.43%   Bryce Canyon City           198           -4       -2.02%
Cannonville               167          10       5.99%   Cannonville                 167          -30      -17.96%
Castle Dale             1,630         -33      -2.02%   Castle Dale               1,630          -34       -2.09%
Castle Valley             319         -31      -9.72%   Castle Valley               319          -35      -10.97%
Cedar City             28,857        -667      -2.31%   Cedar City               28,857          -56       -0.19%
Cedar Fort                368          34       9.24%   Cedar Fort                  368           18        4.89%
Cedar Hills             9,796        -135      -1.38%   Cedar Hills               9,796          -14       -0.14%
Centerfield             1,367         -27      -1.98%   Centerfield               1,367           27        1.98%
        Differential          Privacy
                                                                                   20
        Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1    Filed 04/13/21 Page 21 of 34

         Municipalities
Centerville          15,335     65     0.42%   Centerville          15,335         -43    -0.28%
Central Valley          528     57    10.80%   Central Valley          528          17     3.22%
Charleston              415     42    10.12%   Charleston              415         -21    -5.06%
Circleville             547    -48    -8.78%   Circleville             547         -18    -3.29%
Clarkston               666    -47    -7.06%   Clarkston               666           9     1.35%
Clawson                 163    -66   -40.49%   Clawson                 163         -49   -30.06%
Clearfield           30,112   -375    -1.25%   Clearfield           30,112         -95    -0.32%
Cleveland               464    -55   -11.85%   Cleveland               464         -21    -4.53%
Clinton              20,426   -100    -0.49%   Clinton              20,426         -19    -0.09%
Coalville             1,363    -46    -3.37%   Coalville             1,363         -26    -1.91%
Corinne                 685     17     2.48%   Corinne                 685          -8    -1.17%
Cornish                 288    -24    -8.33%   Cornish                 288          10     3.47%
Cottonwood Heights   33,433   -107    -0.32%   Cottonwood Heights   33,433          36     0.11%
Daniel                  938     99    10.55%   Daniel                  938         -10    -1.07%
Delta                 3,436     54     1.57%   Delta                 3,436           9     0.26%
Deweyville              332     -6    -1.81%   Deweyville              332         -22    -6.63%
Draper               42,274   -161    -0.38%   Draper               42,274         -27    -0.06%
Duchesne              1,690    -30    -1.78%   Duchesne              1,690         -21    -1.24%
Eagle Mountain       21,415    -44    -0.21%   Eagle Mountain       21,415         -33    -0.15%
East Carbon           1,301   -118    -9.07%   East Carbon           1,301         -29    -2.23%
Elk Ridge             2,436   -165    -6.77%   Elk Ridge             2,436         -27    -1.11%
Elmo                    418     25     5.98%   Elmo                    418         -40    -9.57%
Elsinore                847    -27    -3.19%   Elsinore                847          18     2.13%
Elwood                1,034     29     2.80%   Elwood                1,034          12     1.16%
Emery                   288     52    18.06%   Emery                   288          10     3.47%
Enoch                 5,803    -69    -1.19%   Enoch                 5,803         -17    -0.29%
Enterprise            1,711   -219   -12.80%   Enterprise            1,711         -11    -0.64%
Ephraim               6,135   -143    -2.33%   Ephraim               6,135         -18    -0.29%
Escalante               797    -97   -12.17%   Escalante               797          23     2.89%
Eureka                  669    -17    -2.54%   Eureka                  669         -14    -2.09%
Fairfield               119     29    24.37%   Fairfield               119          -5    -4.20%
Fairview              1,247   -151   -12.11%   Fairview              1,247         -43    -3.45%
Farmington           18,275   -151    -0.83%   Farmington           18,275         -28    -0.15%
Farr West             5,928   -229    -3.86%   Farr West             5,928           2     0.03%
Fayette                 242    -66   -27.27%   Fayette                 242           7     2.89%
Ferron                1,626   -146    -8.98%   Ferron                1,626          48     2.95%
Fielding                455    -28    -6.15%   Fielding                455          15     3.30%
Fillmore              2,435    -94    -3.86%   Fillmore              2,435         -27    -1.11%
Fountain Green        1,071    -75    -7.00%   Fountain Green        1,071         -71    -6.63%
Francis               1,077   -172   -15.97%   Francis               1,077          -3    -0.28%
Fruit Heights         4,987    148     2.97%   Fruit Heights         4,987           5     0.10%
Garden City             562    -10    -1.78%   Garden City             562         -76   -13.52%
Garland               2,400    -84    -3.50%   Garland               2,400         -22    -0.92%
Genola                1,370      8     0.58%   Genola                1,370           3     0.22%
          Differential Privacy
                                                                                  21
          Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 22 of 34

           Municipalities
Glendale                381        23     6.04%   Glendale              381       -33    -8.66%
Glenwood                464       -15    -3.23%   Glenwood              464        25     5.39%
Goshen                  921      -190   -20.63%   Goshen                921       -87    -9.45%
Grantsville           8,893       108     1.21%   Grantsville         8,893       -29    -0.33%
Green River             952       -44    -4.62%   Green River           952         4     0.42%
Gunnison              3,285      -128    -3.90%   Gunnison            3,285       -56    -1.70%
Hanksville              219       -60   -27.40%   Hanksville            219        47    21.46%
Harrisville           5,567       -20    -0.36%   Harrisville         5,567        -9    -0.16%
Hatch                   133       -50   -37.59%   Hatch                 133       -15   -11.28%
Heber                11,362      -134    -1.18%   Heber              11,362       -30    -0.26%
Helper                2,201        28     1.27%   Helper              2,201        16     0.73%
Henefer                 766       -16    -2.09%   Henefer               766       -34    -4.44%
Henrieville             230      -101   -43.91%   Henrieville           230       -18    -7.83%
Herriman             21,785        74     0.34%   Herriman           21,785        76     0.35%
Hideout                 656      -103   -15.70%   Hideout               656         3     0.46%
Highland             15,523       144     0.93%   Highland           15,523       -39    -0.25%
Hildale               2,726       -16    -0.59%   Hildale             2,726         6     0.22%
Hinckley                696       -39    -5.60%   Hinckley              696       -64    -9.20%
Holden                  378       -35    -9.26%   Holden                378       -13    -3.44%
Holladay             26,472        40     0.15%   Holladay           26,472        20     0.08%
Honeyville            1,441       -48    -3.33%   Honeyville          1,441        13     0.90%
Hooper                7,218       127     1.76%   Hooper              7,218        -7    -0.10%
Howell                  245       -15    -6.12%   Howell                245       -18    -7.35%
Huntington            2,129       -41    -1.93%   Huntington          2,129        -1    -0.05%
Huntsville              608         5     0.82%   Huntsville            608       -19    -3.13%
Hurricane            13,748       -46    -0.33%   Hurricane          13,748        45     0.33%
Hyde Park             3,833         8     0.21%   Hyde Park           3,833        16     0.42%
Hyrum                 7,609       -68    -0.89%   Hyrum               7,609        -7    -0.09%
Independence            164        -8    -4.88%   Independence          164       -12    -7.32%
Ivins                 6,753      -133    -1.97%   Ivins               6,753        -1    -0.01%
Joseph                  344       -52   -15.12%   Joseph                344         4     1.16%
Junction                191        49    25.65%   Junction              191        16     8.38%
Kamas                 1,811       -59    -3.26%   Kamas               1,811       -54    -2.98%
Kanab                 4,312      -197    -4.57%   Kanab               4,312       -41    -0.95%
Kanarraville            355        -4    -1.13%   Kanarraville          355        15     4.23%
Kanosh                  474       -69   -14.56%   Kanosh                474        -3    -0.63%
Kaysville            27,300      -205    -0.75%   Kaysville          27,300       -35    -0.13%
Kingston                173       -82   -47.40%   Kingston              173         2     1.16%
Koosharem               327        46    14.07%   Koosharem             327       -45   -13.76%
La Verkin             4,060       -34    -0.84%   La Verkin           4,060        24     0.59%
Laketown                248       -40   -16.13%   Laketown              248        18     7.26%
Layton               67,311        70     0.10%   Layton             67,311        -1     0.00%
Leamington              226         2     0.88%   Leamington            226       -30   -13.27%
Leeds                   820        -5    -0.61%   Leeds                 820       -19    -2.32%
            Differential Privacy
                                                                                     22
            Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 23 of 34

             Municipalities
Lehi                   47,407      -448    -0.95%   Lehi                   47,407    -72    -0.15%
Levan                     841      -105   -12.49%   Levan                     841   -119   -14.15%
Lewiston                1,766       -70    -3.96%   Lewiston                1,766    -47    -2.66%
Lindon                 10,070       -14    -0.14%   Lindon                 10,070     -3    -0.03%
Loa                       572       -92   -16.08%   Loa                       572      5     0.87%
Logan                  48,174      -117    -0.24%   Logan                  48,174     43     0.09%
Lyman                     258        72    27.91%   Lyman                     258      0     0.00%
Lynndyl                   106         8     7.55%   Lynndyl                   106      9     8.49%
Manila                    310       -93   -30.00%   Manila                    310    -81   -26.13%
Manti                   3,276      -192    -5.86%   Manti                   3,276    -32    -0.98%
Mantua                    687        13     1.89%   Mantua                    687      6     0.87%
Mapleton                7,979       146     1.83%   Mapleton                7,979    -34    -0.43%
Marriott-Slaterville    1,701        51     3.00%   Marriott-Slaterville    1,701     38     2.23%
Marysvale                 408        -5    -1.23%   Marysvale                 408    -20    -4.90%
Mayfield                  496       -31    -6.25%   Mayfield                  496    -80   -16.13%
Meadow                    310       -82   -26.45%   Meadow                    310    -47   -15.16%
Mendon                  1,282       -15    -1.17%   Mendon                  1,282      5     0.39%
Midvale                27,964      -239    -0.85%   Midvale                27,964   -101    -0.36%
Midway                  3,845      -350    -9.10%   Midway                  3,845   -111    -2.89%
Milford                 1,409         9     0.64%   Milford                 1,409    -20    -1.42%
Millville               1,829        38     2.08%   Millville               1,829    -53    -2.90%
Minersville               907       -24    -2.65%   Minersville               907     -1    -0.11%
Moab                    5,046      -160    -3.17%   Moab                    5,046     -8    -0.16%
Mona                    1,547      -116    -7.50%   Mona                    1,547    -77    -4.98%
Monroe                  2,256       -31    -1.37%   Monroe                  2,256    -50    -2.22%
Monticello              1,972       -83    -4.21%   Monticello              1,972    -32    -1.62%
Morgan                  3,687       -94    -2.55%   Morgan                  3,687    -38    -1.03%
Moroni                  1,423       -82    -5.76%   Moroni                  1,423    -28    -1.97%
Mount Pleasant          3,260      -159    -4.88%   Mount Pleasant          3,260    -45    -1.38%
Murray                 46,746       262     0.56%   Murray                 46,746     33     0.07%
Myton                     569       -38    -6.68%   Myton                     569     37     6.50%
Naples                  1,755       -58    -3.30%   Naples                  1,755    -29    -1.65%
Nephi                   5,389        41     0.76%   Nephi                   5,389     22     0.41%
New Harmony               207       -27   -13.04%   New Harmony               207    -20    -9.66%
Newton                    789       -53    -6.72%   Newton                    789    -26    -3.30%
Nibley                  5,438      -232    -4.27%   Nibley                  5,438     -9    -0.17%
North Logan             8,269      -107    -1.29%   North Logan             8,269     37     0.45%
North Ogden            17,357        49     0.28%   North Ogden            17,357    -31    -0.18%
North Salt Lake        16,322       -86    -0.53%   North Salt Lake        16,322     -7    -0.04%
Oak City                  578      -132   -22.84%   Oak City                  578    -21    -3.63%
Oakley                  1,470       -28    -1.90%   Oakley                  1,470     19     1.29%
Ogden                  82,825       -62    -0.07%   Ogden                  82,825    -11    -0.01%
Ophir                      38        46   121.05%   Ophir                      38     -2    -5.26%
Orangeville             1,470      -151   -10.27%   Orangeville             1,470    -44    -2.99%
             Differential Privacy
                                                                                   23
           Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 24 of 34

             Municipalities
Orderville               577       -37    -6.41%   Orderville             577       34     5.89%
Orem                  88,328      -279    -0.32%   Orem                88,328      -21    -0.02%
Panguitch              1,520        12     0.79%   Panguitch            1,520      -31    -2.04%
Paradise                 904         0     0.00%   Paradise               904       -6    -0.66%
Paragonah                488        -9    -1.84%   Paragonah              488      -13    -2.66%
Park City              7,558       -85    -1.12%   Park City            7,558       41     0.54%
Parowan                2,790        -4    -0.14%   Parowan              2,790       -6    -0.22%
Payson                18,294      -484    -2.65%   Payson              18,294       13     0.07%
Perry                  4,512       -46    -1.02%   Perry                4,512      -53    -1.17%
Plain City             5,476      -159    -2.90%   Plain City           5,476       13     0.24%
Pleasant Grove        33,509      -104    -0.31%   Pleasant Grove      33,509       15     0.04%
Pleasant View          7,979      -120    -1.50%   Pleasant View        7,979      -51    -0.64%
Plymouth                 414       -42   -10.14%   Plymouth               414       20     4.83%
Portage                  245        -5    -2.04%   Portage                245      -30   -12.24%
Price                  8,715      -175    -2.01%   Price                8,715        1     0.01%
Providence             7,075       -64    -0.90%   Providence           7,075      -20    -0.28%
Provo                112,488      -417    -0.37%   Provo              112,488        2     0.00%
Randolph                 464       -52   -11.21%   Randolph               464      -70   -15.09%
Redmond                  730      -130   -17.81%   Redmond                730      -85   -11.64%
Richfield              7,551       -56    -0.74%   Richfield            7,551      -50    -0.66%
Richmond               2,470       -14    -0.57%   Richmond             2,470      -23    -0.93%
River Heights          1,734        27     1.56%   River Heights        1,734      -45    -2.60%
Riverdale              8,426       -43    -0.51%   Riverdale            8,426       19     0.23%
Riverton              38,753      -236    -0.61%   Riverton            38,753     -102    -0.26%
Rockville                245       -56   -22.86%   Rockville              245      -57   -23.27%
Rocky Ridge              733        41     5.59%   Rocky Ridge            733       28     3.82%
Roosevelt              6,046       -84    -1.39%   Roosevelt            6,046       14     0.23%
Roy                   36,884      -370    -1.00%   Roy                 36,884       25     0.07%
Rush Valley              447       -92   -20.58%   Rush Valley            447      -58   -12.98%
Salem                  6,423        79     1.23%   Salem                6,423       -1    -0.02%
Salina                 2,489       -44    -1.77%   Salina               2,489       14     0.56%
Salt Lake City       186,440       697     0.37%   Salt Lake City     186,440       29     0.02%
Sandy                 87,461      -776    -0.89%   Sandy               87,461      297     0.34%
Santa Clara            6,003       -90    -1.50%   Santa Clara          6,003        9     0.15%
Santaquin              9,128        32     0.35%   Santaquin            9,128       61     0.67%
Saratoga Springs      17,781      -218    -1.23%   Saratoga Springs    17,781       24     0.13%
Scipio                   327        56    17.13%   Scipio                 327      -35   -10.70%
Scofield                  24        52   216.67%   Scofield                24        5    20.83%
Sigurd                   429      -118   -27.51%   Sigurd                 429      -49   -11.42%
Smithfield             9,495      -310    -3.26%   Smithfield           9,495      -21    -0.22%
Snowville                167       -56   -33.53%   Snowville              167      -20   -11.98%
South Jordan          50,418       -16    -0.03%   South Jordan        50,418      -32    -0.06%
South Ogden           16,532      -225    -1.36%   South Ogden         16,532       44     0.27%
South Salt Lake       23,617      -224    -0.95%   South Salt Lake     23,617      -22    -0.09%
         Differential          Privacy
                                                                                     24
         Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1     Filed 04/13/21 Page 25 of 34

         Municipalities
South Weber            6,051     27     0.45%   South Weber            6,051          69     1.14%
Spanish Fork          34,691   -482    -1.39%   Spanish Fork          34,691           3     0.01%
Spring City              988   -192   -19.43%   Spring City              988          14     1.42%
Springdale               529    -75   -14.18%   Springdale               529         -34    -6.43%
Springville           29,466     28     0.10%   Springville           29,466         -29    -0.10%
St. George            72,897    -88    -0.12%   St. George            72,897         -65    -0.09%
Sterling                 262    -31   -11.83%   Sterling                 262          29    11.07%
Stockton                 616    113    18.34%   Stockton                 616         -11    -1.79%
Sunnyside                377     25     6.63%   Sunnyside                377          20     5.31%
Sunset                 5,122     33     0.64%   Sunset                 5,122         -32    -0.62%
Syracuse              24,331   -213    -0.88%   Syracuse              24,331         -25    -0.10%
Tabiona                  171    -92   -53.80%   Tabiona                  171         -21   -12.28%
Taylorsville          58,652     59     0.10%   Taylorsville          58,652         -12    -0.02%
Tooele                31,605   -174    -0.55%   Tooele                31,605         -24    -0.08%
Toquerville            1,370    -68    -4.96%   Toquerville            1,370         -41    -2.99%
Torrey                   182     82    45.05%   Torrey                   182          -1    -0.55%
Tremonton              7,647    -97    -1.27%   Tremonton              7,647         -23    -0.30%
Trenton                  464     93    20.04%   Trenton                  464          10     2.16%
Tropic                   530    -53   -10.00%   Tropic                   530         -17    -3.21%
Uintah                 1,322     60     4.54%   Uintah                 1,322         -20    -1.51%
Vernal                 9,089     54     0.59%   Vernal                 9,089          18     0.20%
Vernon                   243    -27   -11.11%   Vernon                   243          -1    -0.41%
Vineyard                 139     35    25.18%   Vineyard                 139          34    24.46%
Virgin                   596    -59    -9.90%   Virgin                   596          -9    -1.51%
Wales                    302     63    20.86%   Wales                    302          34    11.26%
Wallsburg                250     23     9.20%   Wallsburg                250          22     8.80%
Washington            18,761     64     0.34%   Washington            18,761          27     0.14%
Washington Terrace     9,067    -31    -0.34%   Washington Terrace     9,067         -11    -0.12%
Wellington             1,676    -35    -2.09%   Wellington             1,676         -56    -3.34%
Wellsville             3,432     12     0.35%   Wellsville             3,432          65     1.89%
Wendover               1,400    -13    -0.93%   Wendover               1,400         -12    -0.86%
West Bountiful         5,265     62     1.18%   West Bountiful         5,265          48     0.91%
West Haven            10,272    -37    -0.36%   West Haven            10,272          24     0.23%
West Jordan          103,712   -313    -0.30%   West Jordan          103,712         -25    -0.02%
West Point             9,511     35     0.37%   West Point             9,511          44     0.46%
West Valley City     129,480   -408    -0.32%   West Valley City     129,480         -20    -0.02%
Willard                1,772    -65    -3.67%   Willard                1,772          -4    -0.23%
Woodland Hills         1,344   -121    -9.00%   Woodland Hills         1,344          -7    -0.52%
Woodruff                 180     11     6.11%   Woodruff                 180         -28   -15.56%
Woods Cross            9,761   -115    -1.18%   Woods Cross            9,761         -82    -0.84%
Differential          PrivacyDocument 40-1
                                                                       25
 Case 3:21-cv-00211-RAH-ECM-KCN              Filed 04/13/21 Page 26 of 34

 Select Municipalities
Differential           Privacy
                                                                          26
 Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1   Filed 04/13/21 Page 27 of 34

Select Municipalities
      Differential          Privacy
                                                                                27
      Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1   Filed 04/13/21 Page 28 of 34

      Counties

             Differential Privacy Applied to 2010 County Populations

14%




12%




10%
             Differential Privacy          Differential Privacy
            October 2019 Version         November 2020 Version
              0.1% Largest Decrease        0.3% Largest Decrease
8%
             13.1% Largest Increase        0.7% Largest Increase
             13.2% Overall Range           1.0% Overall Range


6%




4%




2%




0%




-2%
          Differential Privacy
                                                                                                      28
      Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 29 of 34

          Counties


             Differential Privacy Applied to 2010 County Populations

                                                        less than -0.12%                0% to 1.00%
                              Key to Colors             -0.12% to -0.05%                1.00% to 7.00%
                                                        -0.05% to 0%                    greater than 7.00%


             October 2019 Version                                November 2020 Version
                 2010                                                    2010
 County       Redistricting   Number      Percent       County        Redistricting    Number         Percent
               Population                                              Population
Davis             306,479         -433        -0.14%   Wayne                   2,778          -8             -0.29%
Washington        138,115         -173        -0.13%   Morgan                  9,469         -13             -0.14%
Utah              516,564         -570        -0.11%   Kane                    7,125          -5             -0.07%
Weber             231,236         -191        -0.08%   Sevier                 20,802          -9             -0.04%
Salt Lake       1,029,655         -374        -0.04%   Carbon                 21,403          -7             -0.03%
Tooele             58,218           11         0.02%   Grand                   9,225          -2             -0.02%
Box Elder          49,975           22         0.04%   Uintah                 32,588          -5             -0.02%
Sanpete            27,822           16         0.06%   Sanpete                27,822          -4             -0.01%
Uintah             32,588           20         0.06%   Cache                 112,656         -11             -0.01%
Cache             112,656           82         0.07%   Washington            138,115         -13             -0.01%
Iron               46,163           43         0.09%   Summit                 36,324          -2             -0.01%
Summit             36,324           41         0.11%   Davis                 306,479          -7              0.00%
Kane                7,125           14         0.20%   Weber                 231,236          -2              0.00%
San Juan           14,746           37         0.25%   Salt Lake           1,029,655          -1              0.00%
Grand               9,225           24         0.26%   Duchesne               18,607           0              0.00%
Wasatch            23,530           62         0.26%   Emery                  10,976           0              0.00%
Duchesne           18,607           60         0.32%   Utah                  516,564           1              0.00%
Carbon             21,403           80         0.37%   Tooele                 58,218           2              0.00%
Emery              10,976           50         0.46%   Box Elder              49,975          13              0.03%
Sevier             20,802           97         0.47%   Iron                   46,163          14              0.03%
Morgan              9,469           57         0.60%   Wasatch                23,530           9              0.04%
Beaver              6,629           75         1.13%   Rich                    2,264           1              0.04%
Millard            12,503          189         1.51%   Millard                12,503           6              0.05%
Juab               10,246          162         1.58%   San Juan               14,746          10              0.07%
Wayne               2,778           84         3.02%   Juab                   10,246           7              0.07%
Garfield            5,172          157         3.04%   Garfield                5,172           4              0.08%
Rich                2,264          117         5.17%   Beaver                  6,629           7              0.11%
Piute               1,556          102         6.56%   Daggett                 1,059           4              0.38%
Daggett             1,059          139        13.13%   Piute                   1,556          11              0.71%
    Differential           Privacy
                                                                                                           29
     Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1                   Filed 04/13/21 Page 30 of 34

    Counties


             Differential Privacy Applied to 2010 County Populations

                                                         less than -0.12%                    0% to 1.00%
                                Key to Colors            -0.12% to -0.05%                    1.00% to 7.00%
                                                         -0.05% to 0%                        greater than 7.00%


             October 2019 Version                                   November 2020 Version
                 2010                                                          2010
 County       Redistricting   Number      Percent         County            Redistricting   Number         Percent
               Population                                                    Population
Beaver              6,629           75           1.13%   Beaver                   6,629           7                0.11%
Box Elder          49,975           22           0.04%   Box Elder               49,975          13                0.03%
Cache             112,656           82           0.07%   Cache                  112,656         -11               -0.01%
Carbon             21,403           80           0.37%   Carbon                  21,403          -7               -0.03%
Daggett             1,059          139          13.13%   Daggett                  1,059           4                0.38%
Davis             306,479         -433          -0.14%   Davis                  306,479          -7                0.00%
Duchesne           18,607           60           0.32%   Duchesne                18,607           0                0.00%
Emery              10,976           50           0.46%   Emery                   10,976           0                0.00%
Garfield            5,172          157           3.04%   Garfield                 5,172           4                0.08%
Grand               9,225           24           0.26%   Grand                    9,225          -2               -0.02%
Iron               46,163           43           0.09%   Iron                    46,163          14                0.03%
Juab               10,246          162           1.58%   Juab                    10,246           7                0.07%
Kane                7,125           14           0.20%   Kane                     7,125          -5               -0.07%
Millard            12,503          189           1.51%   Millard                 12,503           6                0.05%
Morgan              9,469           57           0.60%   Morgan                   9,469         -13               -0.14%
Piute               1,556          102           6.56%   Piute                    1,556          11                0.71%
Rich                2,264          117           5.17%   Rich                     2,264           1                0.04%
Salt Lake       1,029,655         -374          -0.04%   Salt Lake            1,029,655          -1                0.00%
San Juan           14,746           37           0.25%   San Juan                14,746          10                0.07%
Sanpete            27,822           16           0.06%   Sanpete                 27,822          -4               -0.01%
Sevier             20,802           97           0.47%   Sevier                  20,802          -9               -0.04%
Summit             36,324           41           0.11%   Summit                  36,324          -2               -0.01%
Tooele             58,218           11           0.02%   Tooele                  58,218           2                0.00%
Uintah             32,588           20           0.06%   Uintah                  32,588          -5               -0.02%
Utah              516,564         -570          -0.11%   Utah                   516,564           1                0.00%
Wasatch            23,530           62           0.26%   Wasatch                 23,530           9                0.04%
Washington        138,115         -173          -0.13%   Washington             138,115         -13               -0.01%
Wayne               2,778           84           3.02%   Wayne                    2,778          -8               -0.29%
Weber             231,236         -191          -0.08%   Weber                  231,236          -2                0.00%
Differential Privacy
                                                                        30
Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 31 of 34

Counties
         Differential           Privacy
                                                                                   31
         Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1   Filed 04/13/21 Page 32 of 34

         Congressional Districts

         Differential Privacy Applied to 2010 Congressional District Populations

0.20%




0.15%

              Differential Privacy        Differential Privacy
             October 2019 Version       November 2020 Version
             0.12% Largest Decrease       0.01% Largest Decrease
0.10%        0.15% Largest Increase       0.01% Largest Increase
             0.27% Overall Range          0.02% Overall Range



0.05%




0.00%




-0.05%




-0.10%




-0.15%
        Differential Privacy
                                                                                                         32
       Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1 Filed 04/13/21 Page 33 of 34

        Congressional Districts

    Differential Privacy Applied to 2010 Congressional District Populations

                                                             Less than -0.100%         0.000% to 0.020%
                           Key to Colors                     -0.100% to -0.020%        0.020% to 0.100%
                                                             -0.020% to 0.000%         greater than 0.100%


             October 2019 Version                                    November 2020 Version
                                                                         2010
           2010 Redistricting
District                          Number     Percent      District    Redistricting   Number       Percent
              Population
                                                                       Population
   4            690,971               -846      -0.122%      4          690,971             -50      -0.007%
   3            690,972               -133      -0.019%      2          690,971             -12      -0.002%
   1            690,971                -75      -0.011%      1          690,971              14       0.002%
   2            690,971               1054       0.153%      3          690,972              48       0.007%




    Differential Privacy Applied to 2010 Congressional District Populations

                                                             Less than -0.100%        0.000% to 0.020%
                                Key to Colors                -0.100% to -0.020%       0.020% to 0.100%
                                                             -0.020% to 0.000%        greater than 0.100%


             October 2019 Version                                    November 2020 Version
                                                                         2010
           2010 Redistricting
District                          Number     Percent      District    Redistricting   Number       Percent
              Population
                                                                       Population
   1            690,971                -75      -0.011%      1          690,971              14       0.002%
   2            690,971               1054       0.153%      2          690,971             -12      -0.002%
   3            690,972               -133      -0.019%      3          690,972              48       0.007%
   4            690,971               -846      -0.122%      4          690,971             -50      -0.007%
Differentiai           Privacy
                                                                          33
Case 3:21-cv-00211-RAH-ECM-KCN Document 40-1   Filed 04/13/21 Page 34 of 34

Congressional Districts
